OPINION — AG — WHEN A DOCTOR OF OSTEOPATHIC LICENSE TO PRACTICE HAS BEEN REVOKED FOR THE CONVICTION OF A FELONY THE GRANTING OF A PARDON DOES NOT AUTOMATICALLY SET ASIDE THE REVOCATION. HOWEVER, THE BOARD IN ITS DISCRETION COULD ISSUE A LICENSE TO BE PARDONED FELON, SHOULD THEY FIND HIM POSSESSED OF THE STATUTORY QUALIFICATIONS. SUCH A CONCLUSION IS IN ACCORD WITH A FORMER OPINION OF THIS OFFICE OPINION NO. 63-557, DATED DECEMBER 31, 1963, WHICH WAS DIRECTED TO THE BOARD OF OSTEOPATHIC EXAMINERS. CITE: 59 O.S. 1961 637 [59-637], ARTICLE VI, SECTION 10 (JEFF HARTMANN)